Case 2:16-bk-13575-ER              Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                         Desc
                                     Main Document Page 1 of 16




                                                                                FILED & ENTERED

                                                                                       JAN 07 2019

                                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                                  Central District of California
                                                                                  BY gonzalez DEPUTY CLERK




                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION
    In re:      Liberty Asset Management                  Case No.: 2:16-bk-13575-ER
                Corporation,
                Debtor.                                   Chapter:      11
                                                          MEMORANDUM OF DECISION
                                                          DENYING OBJECTIONS TO PROOFS
                                                          OF CLAIM




                                                          Date:         December 4, 2018
                                                          Time:         10:00 a.m.
                                                          Location:     Courtroom 1568
                                                                        Roybal Federal Building
                                                                        255 East Temple Street
                                                                        Los Angeles, CA 90012

    At the above-captioned date and time, the Court conducted a hearing on five objections to
Proofs of Claim (collectively, the “Claim Objections”) filed by Oak River Asset Management
LLC (“Oak River”) and the Plan Administrator under the Confirmed First Amended Chapter 11
Plan of Liquidation dated January 31, 2018 for Liberty Asset Management Corporation (the
“Plan Administrator,” and together with Oak River, the “Movants”).1 Appearances were as stated


1
    The Court considered the following papers in adjudicating the Claim Objections:
      1) Papers filed in the Oak River case [Case No. 2:16-bk-19233-ER]:
          a) Notice of Motion and Motion for Order Disallowing Certain Proofs of Claim [Doc. No. 152] (the
               “Claim Objection”)
          b) Response to Objection to Claim [Doc. No. 162]
               i) Declaration of David S. Henshaw in Support of Response to Objection to Claim [Doc. No. 162-1]
                   (the “Henshaw Decl.”)
Case 2:16-bk-13575-ER             Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                         Desc
                                    Main Document Page 2 of 16


on the record. At the conclusion of the hearing, the Court took the matter under submission to
consider additional arguments made by Movants, and to determine whether further evidence and
briefing on the Claim Objections was required.
    Having considered Movants’ additional arguments, and having reviewed the record in the
cases of Oak River and Liberty Asset Management Corporation (“Liberty”), the Court finds that
no additional evidence or briefing on the Claim Objections is necessary. For the reasons set forth
below, the Court finds that the following claimants hold general unsecured claims against Oak
River’s estate in the following amounts:

    1) AHA 2012 LLC (“AHA”)—$720,000;
    2) YCJS 2012 LLC (“YCJS”)—$900,000; and
    3) Frank Lee, as Trustee of the Lee Living Trust Dated 6/23/1987, and Christopher Lee (the
       “Lee Investors”)—$900,000.

The Court further finds that to the extent Oak River’s estate does not contain sufficient funds to
pay in full the claims of AHA, YCJS, and the Lee Investors (collectively, the “Claimants”),
Claimants hold general unsecured claims for the remaining unpaid amounts against the Liberty
estate.2

I. Facts and Summary of Pleadings
    Liberty commenced a voluntary Chapter 11 petition on March 21, 2016. Oak River
commenced a voluntary Chapter 11 petition on July 12, 2016. From March 21, 2016 to January
29, 2017, the Hon. Thomas B. Donovan presided over Liberty and Oak River’s cases. On
January 30, 2017, both cases were reassigned to the undersigned Judge.



              ii) Declaration of Olivia Chang in Support of Response to Objection to Claim [Doc. No. 162-2] (the
                   “Chang Decl.”)
              iii) Declaration of Frank Lee in Support of Response to Objection to Claim [Doc. No. 162-3] (the
                   “Lee Decl.”)
              iv) Declaration of Yuchi Wang in Support of Response to Objection to Claim [Doc. No. 162-4] (the
                   “Wang Decl.”)
          c) Movants’ Reply Brief in Support of Motion for Order Disallowing Proofs of Claim Nos. 2, 3, and 4
              [Doc. No. 165]
     2) Papers filed in the Liberty case [Case No. 2:16-bk-13575-ER]:
          a) Plan Administrator’s Limited Objection to Claim Number 2-1 Filed by YCJS 2012 LLC [Doc. No.
              823]
              i) Notice of Objection to Claim [Doc. No. 822]
          b) Plan Administrator’s Limited Objection to Claim Number 3-1 Filed by the Lee Living Trust and
              Christopher Lee [Doc. No. 820]
              i) Notice of Objection to Claim [Doc. No. 819]
          c) Plan Administrator’s Limited Objection to Claim Number 4-1 Filed by AHA 2012 LLC [Doc. No.
              816]
              i) Notice of Motion for: Plan Administrator’s Limited Objection to Claim Number 4-1 Filed by
                   AHA 2012 LLC [Doc. No. 815]
              ii) [Amended] Notice of Objection to Claim [Doc. No. 821]
          d) Response to Objections to Claims [Doc. No. 835]
          e) Plan Administrator’s Reply Brief in Support of Limited Objections to Claim Numbers 2, 3, and 4 Filed
              by YCJS 2012 LLC, the Lees, and AHA 2012 LLC [Doc. No. 837]
2
  Identical versions of this Memorandum of Decision will be docketed in the Liberty and Oak River cases.
Case 2:16-bk-13575-ER            Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                         Desc
                                   Main Document Page 3 of 16


    On June 18, 2018, the Court entered an order in the Liberty case confirming the First
Amended Chapter 11 Plan of Liquidation Dated January 31, 20183 (the “Liberty Plan,” and the
order confirming the Liberty Plan, the “Liberty Confirmation Order”).4 The Liberty Plan
appointed Bradley D. Sharp as the Plan Administrator responsible for liquidating the assets of
Liberty’s estate. Among other things, the Liberty Plan provides that Liberty holds 100% of Oak
River’s equity. Consequently, the Liberty Plan provides that any surplus proceeds from Oak
River’s estate will be distributed to creditors of Liberty’s estate.
    AHA, YCJS, and the Lee Investors have filed identical Proofs of Claim against the Liberty
and Oak River estates. At issue is whether Claimants are entitled to receive a distribution from
Liberty’s estate, from Oak River’s estate, or from both estates. Because more claims have been
filed against the Liberty estate than the Oak River estate, Claimants’ distribution will be
significantly larger if it is initially paid from Oak River’s estate. Claimants assert that they are
entitled to receive a distribution from Oak River’s estate, as well as a distribution from Liberty’s
estate if Oak River’s estate does not contain sufficient funds to pay their claims in full. Movants
assert that Claimants are entitled to receive a distribution only from Liberty’s estate.
    The claims arise from Claimants’ attempt to invest in real property located at 119 Furlong
Lane, Bradbury, CA 911008 (the “Furlong Property”). Pursuant to this objective, each claimant
executed a contract titled Disclosure Acknowledgment and Commitment to Purchase and Sell
Real Property Agreement (the “Purchase and Sale Agreement”).5 The contracts were
substantially identical. Each Purchase and Sale Agreement was entered into between the
Claimant, on the one hand, and “Liberty Asset Management Corporation and its respective
parent or subsidiary companies and affiliates,” on the other hand.6 The Purchase and Sale
Agreements required Liberty and/or its subsidiaries and affiliates to purchase the Furlong
Property on the Claimants’ behalf, after which each Claimant would receive a fractional interest
in the Furlong Property proportionate to the Claimant’s investment. The Purchase and Sale
Agreements further provided:

        The investor acknowledges that LAMC is not the current owner of the real property [the
        Furlong Property] … but has the same under purchase contract with its rights as
        Purchaser thereunder freely assignable to the investor ….7

    Each Claimant anticipated that after Liberty purchased the Furlong Property on their behalf,
the Furlong Property would quickly be sold for a substantial profit.8 After several months,
Claimants became suspicious as to why the Furlong Property had not been sold.9 At several

3
  Liberty Doc. No. 609, Ex. A. (All references to the “Liberty Doc.” are to Case No. 2:16-bk-13575-ER. All
references to the “Oak River Doc.” are to Case No. 2:16-bk-19233-ER).
4
  Liberty Doc. No. 665.
5
  See Declaration of Olivia Chang in Support of Response to Objection to Claim [Oak River Doc. No. 162] (the
“Chang Decl.”) at Ex. A (AHA Purchase and Sale Agreement) (defined in Section I.A.); Declaration of Frank Lee in
Support of Response to Objection to Claim (the “Lee Decl.”) at Ex. A (Lee Purchase and Sale Agreement) (defined
in Section I.B.); and Declaration of Yuchi Wang in Support of Response to Objection to Claim (the “Wang Decl.”)
at Ex. A (YCJS Purchase and Sale Agreement) (defined in Section I.C.).
6
  AHA Purchase and Sale Agreement at Preamble; Lee Purchase and Sale Agreement at Preamble; and YCJS
Purchase and Sale Agreement at Preamble.
7
  AHA Purchase and Sale Agreement at ¶1.10; Lee Purchase and Sale Agreement at ¶1.10; and YCJS Purchase and
Sale Agreement at ¶1.10.
8
  See Chang Decl. at ¶10; Lee Decl. at ¶3; and Wang Decl. at ¶3.
9
  See Chang Decl. at ¶¶14–15 and Lee Decl. at ¶¶11–12.
Case 2:16-bk-13575-ER             Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32            Desc
                                    Main Document Page 4 of 16


times during 2014 and 2015, certain of the Claimants met with Benjamin Kirk and Shelby Ho to
discuss the status of the Furlong Property.10 After these discussions provided fruitless, on
January 19, 2016, Claimants commenced litigation against Liberty, Oak River, and other parties
in the Los Angeles Superior Court.11 Claimants asserted causes of action for breach of contract,
intentional misrepresentation, negligent misrepresentation, rescission, unfair competition,
violation of the Corporate Securities Law of 1968, conversion, conspiracy, and alter ego.12 Only
the causes of action for conspiracy and alter ego were pleaded against Oak River.13
    On June 17, 2016, the litigation was removed to the Bankruptcy Court pursuant to 28 U.S.C.
§1452(a). An adversary proceeding is pending in the Liberty bankruptcy, but litigation has been
stayed by mutual consent of the parties.
    Paragraph 8 of the Proof of Claim form requires the claimant to identity the basis for the
claim. The initial Proofs of Claim filed by each Claimant identified the basis for the claim as
“breach of contract.” On November 19, 2018—subsequent to the filing of the instant Claim
Objections—each Claimant filed an Amended Proof of Claim. The Amended Proofs of Claim
are identical to the initial Proofs of Claim, except that the Amended Proofs of Claim set forth
additional bases for the claims in response to Paragraph 8. Specifically, in addition to “breach of
contract,” the Claimants assert that the claims are based upon “quasi contract, constructive trust,
fraud, conspiracy to defraud, [and] conversion [of] equity.”

A. AHA’s Claim
    AHA asserts an unsecured claim in the amount of $959,868.49. Olivia Chang is a member of
AHA.14 In February 2012, Tsai Luan Ho, aka Shelby Ho, acting on behalf of Liberty, spoke to
Ms. Chang regarding an investment opportunity in two condominiums located in San Mateo,
California (the “San Mateo Properties”).15 On March 5, 2012, Ms. Chang caused AHA to invest
$644,000 with Liberty, for the purpose of acquiring the San Mateo Properties.16 Ms. Chang no
longer has the documents memorializing this transaction. Id. At the same time, Ms. Chang
caused AHA to invest an additional $500,000 with Liberty to purchase a loan against real
property located at 3020 Kirkham Street, San Francisco, California (the “Kirkham Property”).17
    On March 9, 2012, Ms. Chang transferred $1,144,000 to Arch Escrow on account of the
investments in the San Mateo and Kirkham Properties.18 Liberty never transferred title to the San
Mateo Properties to AHA or to Ms. Chang.19
    In June 2012, Ms. Ho informed Ms. Chang that Liberty’s principal, Benjamin Kirk, wanted
Liberty to retain the San Mateo Properties.20 On July 25, 2012, Ms. Chang caused AHA to
execute a Cancellation of Real Estate Owned/Non-Performing Notes Purchase and Sale
Agreement and Release of Deposit (the “Cancellation Agreement”).21 The Cancellation

10
   See Lee Decl. at ¶¶12–14; Wang Decl. at ¶9.
11
   See Decl. of Lawrence Perkins [Oak River Doc. No. 152] at Ex. E.
12
   Id.
13
   Id.
14
   Chang Decl. at ¶1.
15
   Id. at ¶3.
16
   Id. at ¶4.
17
   Id. at ¶5 and Ex. A.
18
   Id. at ¶6 and Ex. B.
19
   Id.
20
   Id. at ¶7.
21
   Id. at ¶7 and Ex. C.
Case 2:16-bk-13575-ER        Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                Desc
                               Main Document Page 5 of 16


Agreement required Liberty to refund $644,000 to AHA within two business days.22 Liberty did
not refund the $644,000 to AHA or to Ms. Chang.23
    In lieu of the refund, Mr. Kirk told Ms. Chang that an investment opportunity in the Furlong
Property was available.24 Mr. Kirk and Ms. Ho told Ms. Chang that Liberty owned the Furlong
Property.25 Mr. Kirk promised that he had already solicited a buyer for the Furlong Property at a
purchase price that would double AHA’s investment.26
    On November 27, 2012, Ms. Chang caused AHA to execute a Disclosure Acknowledgment
and Commitment to Purchase and Sell Real Property Agreement (the “AHA Purchase and Sale
Agreement”). The AHA Purchase and Sale Agreement was entered into between AHA, on the
one hand, and “Liberty Asset Management Corporation and its respective parent or subsidiary
companies and affiliates,” on the other hand.27 Pursuant to the AHA Purchase and Sale
Agreement, Liberty and/or its affiliated companies were required to purchase the Furlong
Property on AHA’s behalf, so that AHA could obtain an 8% interest in the Property.28

B. The Lee Investor’s Claim
    The Lee Investors assert an unsecured claim in the amount of $959,868.49. Frank Lee is the
trustee of The Lee Living Trust dated 06/23/1987 (the “Lee Trust”).29 In February 2013, Mr. Lee
met with Ms. Ho to discuss an investment opportunity in the Furlong Property.30 On February
25, 2013, Mr. Lee and his son, Christopher Deryen Lee, executed a Disclosure Acknowledgment
and Commitment to Purchase and Sell Real Property Agreement (the “Lee Purchase and Sale
Agreement”).31 Like all the Purchase and Sale Agreements at issue, the Lee Purchase and Sale
Agreement provided that Liberty and/or its affiliated companies would purchase the Furlong
Property on the Lee Investor’s behalf, and that subsequent to the purchase, the Lee Investors
would obtain a fractional interest in the Furlong Property proportionate to their investment.32
    On February 26, 2013, Mr. Lee wired $900,000 to Sincere Escrow with the expectation of
acquiring a 10% interest in the Furlong Property.33

C. YCJS’ Claim
    YCJS asserts an unsecured claim in the amount of $1,210,191.78. Yuchi Wang is a member
of YCJS.34 In September 2012, Mr. Wang discussed investing in the Furlong Property with Ms.
Ho.35 In October 2012, Ms. Wang caused YCJS to execute a Disclosure Acknowledgment and
Commitment to Purchase and Sell Real Property Agreement (the “YCJS Purchase and Sale
Agreement”).36 The YCJS Purchase and Sale Agreements was substantially identical to the

22
   Id. at ¶8.
23
   Id.
24
   Id. at ¶9.
25
   Id.
26
   Id. at ¶10.
27
   Id. at ¶11 and Ex. D.
28
   Id. at ¶12.
29
   Lee Decl. at ¶1.
30
   Id. at ¶3.
31
   Id. at ¶4.
32
   Id. at Ex. A.
33
   Id. at ¶¶5–7.
34
   Wang Decl. at ¶1.
35
   Id. at ¶3.
36
   Id. at ¶4.
Case 2:16-bk-13575-ER         Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                  Desc
                                Main Document Page 6 of 16


Purchase and Sale Agreements executed by AHA and the Lee Investors. Like those agreements,
the YCJS Purchase and Sale Agreement provided that Liberty and/or its affiliated companies
would purchase the Furlong Property on YCJS’ behalf, and that YCJS would obtain a fractional
interest in the Furlong Property in proportion to the amount that it had invested.37
    To consummate the transaction, Ms. Wang caused her husband to make five wire transfers to
Skyline Escrow during the month of October 2012, in the total amount of $900,000.38

D. Summary of Papers Filed in Connection with the Claim Objections
    Movants assert that Claimants do not hold valid claims against Oak River’s estate, because
each Purchase and Sale Agreement was entered into with Liberty, not Oak River. Claimants
contend that the Purchase and Sale Agreements are enforceable against Oak River. Claimants
point out that the contracts were executed by “Liberty Asset Management Corporation and its
respective parent or subsidiary companies and affiliates,” and contend that Oak River is a
wholly-owned subsidiary of Liberty.
    Claimants assert multiple theories of recovery against Oak River. First, Claimants argue that
Oak River, as a subsidiary of Liberty, is a party to the Purchase and Sale Agreements, and is
liable for breach of contract damages. Second, Claimants assert that they are entitled to
restitution in lieu of breach of contract damages, because the contract with Liberty was procured
by fraud. Third, Claimants contend that they are entitled to imposition of a constructive trust to
prevent unjust enrichment. Fourth, Claimants assert that they are entitled to compensation from
Oak River on the grounds of fraud. Fifth, Claimants assert that Oak River is liable as a
conspirator in a scheme to retain the Furlong Property for the benefit of Liberty and itself.
    Movants dispute each of these theories of recovery. First, Movants contend that Oak River is
not liable for breach of contract because it is not a named party to any of the Purchase and Sale
Agreements. Second, Movants argue that Oak River would not be unjustly enriched if Claimants
were required to receive their recovery from Liberty’s estate rather than Oak River’s estate.
Movants emphasize that all net equity from Oak River’s estate will be distributed to creditors of
the Liberty estate. Third, Movants assert that Claimants’ constructive trust theory fails, because
Claimants (1) cannot trace their investment to either Oak River or the purchase of the Furlong
Property, and (2) a constructive trust would unjustly enrich the Claimants at the expense of other
Liberty investors.
    Movants argue that allowing Claimants to recover against the Oak River estate would
contravene the bankruptcy policy of ratable distribution among all creditors. Movants emphasize
that many investors have been defrauded by the activities of Liberty and its various subsidiaries,
and that allowing Claimants to recover against a specific subsidiary would unjustly enrich
Claimants to the detriment of other victims of Liberty’s fraudulent activities.

E. Summary of Arguments Made at the Hearing
    Prior to the hearing, the Court issued a tentative ruling (the “Tentative”), indicating its intent
to find that (1) Claimants held general unsecured claims against the Oak River estate, and (2)
that to the extent the Oak River estate did not contain sufficient funds to pay Claimants’ claims
in full, Claimants held general unsecured claims for the remaining unpaid amounts against the
Liberty estate. The Tentative concluded that Oak River was a wholly-owned subsidiary of
Liberty at the time the Purchase and Sale Agreements were executed. The Tentative found that as

37
     Id. at ¶4 and Ex. A.
38
     Id. at ¶5 and Ex. B.
Case 2:16-bk-13575-ER         Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                Desc
                                Main Document Page 7 of 16


a result the Agreements were enforceable against Oak River, based on language providing that
each Agreement was entered into between the Claimant, on the one hand, and Liberty and “its
respective parent or subsidiary companies and affiliates,” on the other hand.
    The Plan Administrator opposed the Tentative, arguing that although Oak River is
beneficially owned by Liberty today, it was not owned by Liberty at the time the Purchase and
Sale Agreements were executed. The Plan Administrator made the following arguments in
support of this position:
    1) Liberty’s beneficial ownership of Oak River was not determined until subsequent to the
        date of Liberty’s bankruptcy petition. There is no evidence before the Court that Oak
        River was an affiliate or subsidiary of Liberty at the time the Purchase and Sale
        Agreements were executed in 2012 and 2013. For example, the contemporaneous public
        records filed by Oak River do not establish any affiliate or subsidiary relationship
        between Oak River and Liberty.
    2) Pursuant to the Statute of Frauds, codified at Cal. Civ. Code §1624(a)(3), the Purchase
        and Sale Agreements are not enforceable against Oak River. The Statute of Frauds
        requires that Oak River’s authority to act as an agent of Liberty in purchasing the Furlong
        Property be set forth in a writing subscribed to by Oak River. No such writing exists.

II. Findings and Conclusions
    Section 502 requires the Court to disallow a claim that “is unenforceable against the debtor
and the property of the debtor, under any agreement or applicable law for a reason other than
because such claim is contingent or unmatured.”
    Under Bankruptcy Rule 3001(f), a proof of claim executed and filed in accordance with the
Bankruptcy Rules constitutes prima facie evidence of the validity and amount of the claim. To
overcome the presumption of validity created by a timely-filed proof of claim, an objecting party
must do one of the following: (1) object based on legal grounds and provide a memorandum of
points and authorities setting forth the legal basis for the objection; or (2) object based on a
factual ground and provide sufficient evidence (usually in the form of declarations under penalty
of perjury) to create triable issues of fact. Durkin v. Benedor Corp. (In re G.I. Indus., Inc.), 204
F.3d 1276, 1280 (9th Cir. BAP 2000); United States v. Offord Finance, Inc. (In re Medina), 205
B.R. 216, 222 (9th Cir. BAP 1996); Hemingway Transport, Inc. v. Kahn (In re Hemingway
Transport, Inc.), 993 F.2d 915, 925 (1st Cir. 1993). Upon objection, a proof of claim provides
“some evidence as to its validity and amount” and is “strong enough to carry over a mere formal
objection without more.” See Lundell v. Anchor Constr. Spec., Inc., 223 F.3d 1035, 1039 (9th
Cir. 2000) (citing Wright v. Holm (In re Holm), 931 F.2d 620, 623 (9th Cir. 1991)). An objecting
party bears the burden and must “show facts tending to defeat the claim by probative force equal
to that of the allegations of the proofs of claim themselves.” Holm, 931 F.2d at 623. When the
objector has shown enough evidence to negate one or more facts in the proof of claim, the
burden shifts back to the claimant to prove the validity of the claim by a preponderance of
evidence. See Lundell, 223 F.3d at 1039 (citation omitted).
    To determine whether the claims are enforceable against Oak River, the Court looks first to
the Purchase and Sale Agreements upon which each Claim is based. As noted, each Purchase and
Sale Agreement was entered into between the Claimant, on the one hand, and “Liberty Asset
Management Corporation and its respective parent or subsidiary companies and affiliates,” on
the other hand.
Case 2:16-bk-13575-ER            Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                       Desc
                                   Main Document Page 8 of 16


    There is no dispute that, at the present time, Liberty owns a 100% equity interest in Oak
River. Claimants contend that at the time the Purchase and Sale Agreements were executed, Oak
River was a subsidiary and/or affiliate of Liberty. On this basis, Claimants assert that the
Purchase and Sale Agreements are enforceable against Liberty. The Plan Administrator argues
that there is no evidence that Oak River was a subsidiary and/or affiliate of Liberty at the time
the Purchase and Sale Agreements were executed, and that accordingly the Claimants hold no
enforceable contractual rights against Oak River and are therefore entitled to receive a
distribution only from Liberty’s estate.

A. Liberty’s Ownership Interest in Oak River
     The positions taken by various parties with respect to Liberty’s ownership interest in Oak
River has evolved throughout these cases. A review of these evolving positions, as well as a
review of the Court’s findings on the issue, provides necessary context for assessing the Plan
Administrator’s argument.
     Liberty commenced its voluntary Chapter 11 petition on March 21, 2016. Liberty filed a
complete set of schedules on April 5, 2016.39 In the April 5 schedules, Liberty asserted a “20%
beneficial interest” in Oak River.40 On June 7, 2016, Liberty filed amended schedules, in which
it asserted a “[p]artial beneficial interest” in Oak River.41
     On July 12, 2016, Oak River commenced its voluntary Chapter 11 petition. Oak River’s
petition was signed by Lawrence Perkins, in his capacity as Oak River’s “authorized agent.”42 At
the time, Mr. Perkins was serving as Liberty’s Chief Restructuring Officer (“CRO”).43 Oak
River’s June 12, 2016 schedules provided that its equity was held by the following persons and
entities:

        1)   16% equity interest held by AHA;
        2)   4% equity interest held by Christopher Deryen Lee;
        3)   16% equity interest held by the Lee Trust;
        4)   44% equity interest held by Liberty; and
        5)   20% equity interest held by YCJS.44

    On September 27, 2016, the Court granted Oak River’s application to employ Mr. Perkins as
its CRO, with such employment effective as of July 12, 2016.45 On January 25, 2018, Oak River
filed a List of Equity Security Holders—Amended, which provided that Liberty held 100% of
Oak River’s equity.46 The List of Equity Security Holders—Amended was signed by Mr. Perkins
in his capacity as Oak River’s CRO.47

39
   Liberty Doc. No. 34.
40
   Schedule A/B [Liberty Doc. No. 34] at ¶15.7.
41
   Amended Schedule A/B [Liberty Doc. No. 90] at ¶15.7.
42
   Oak River Doc. No. 1.
43
   On June 9, 2016, the Court entered an order authorizing Liberty to employ Mr. Perkins as its CRO, with such
employment effective as of March 28, 2016. Liberty Doc. No. 94.
44
   List of Equity Security Holders [Oak River Doc. No. 1].
45
   See Order Approving Motion for an Order Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code
Authorizing and Approving Employment and Retention of Lawrence R. Perkins as Chief Restructuring Officer [Oak
River Doc. No. 53].
46
   Oak River Doc. No. 113.
47
   Id.
Case 2:16-bk-13575-ER              Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                              Desc
                                     Main Document Page 9 of 16


    On June 18, 2018, the Court confirmed the Liberty Plan, which provides that Oak River is an
“Investment Entity” of Liberty.48 The Liberty Plan defines an “Investment Entity” as “a single
purpose limited liability entity set up to acquire assets, which was capitalized with funds
provided by” Liberty.49 The Liberty Plan and Liberty Plan Confirmation Order contain no
express findings regarding Liberty’s ownership of Oak River. However, the Liberty Plan
provides for the distribution of Oak River’s equity to Liberty’s estate, a distribution which would
be impermissible unless Liberty owned 100% of Oak River’s equity. Consequently, implicit in
the Liberty Confirmation Order is a finding that Liberty owns 100% of Oak River’s equity.
    At the hearing, the Plan Administrator stated that Liberty’s 100% ownership interest in Oak
River had been established by findings made by Judge Donovan in the adversary proceeding
Official Unsecured Creditors Committee for Liberty Asset Management Corporation v. Lucy
Gao and Benjamin Kirk (the “Kirk/Gao Adversary Proceeding”).50 To ensure a clear record, the
Court finds it necessary to provide clarification with respect to this statement. On January 25,
2017, Judge Donovan entered findings of fact (the “Jan. 25 Findings”),51 which provided, among
other things, that Liberty made use of various Investment Entities52 in the operation of its
business, and that “all of the property held by the Investment Entities is actually owned by”
Liberty.53 The Jan. 25 Findings did not, however, specifically designate Oak River as such an
Investment Entity, although the definition of “Investment Entity” was non-exclusive.

B. Destruction of Records Pertaining to the Business Relationship Between Liberty and
Oak River
    The difficulties faced by Mr. Perkins and other interested parties in understanding Liberty’s
ownership interest in Oak River were caused by the malfeasance of Ms. Gao. As found in the
Kirk/Gao Adversary Proceeding, Ms. Gao was a manager at Liberty who was responsible for
overseeing its accounting and record-keeping functions.54 After an investigator hired by the
Official Committee of Unsecured Creditors appointed in Liberty’s case (the “Liberty
Committee”) observed a document shredding truck at Liberty’s offices, the Liberty Committee
filed an emergency motion to force Liberty to turnover documents and information in its
possession.55 By the time the Liberty Committee obtained an order granting its turnover motion,
many of Liberty’s documents had already been consigned to the shredder. Ms. Gao supervised
the document shredding.56


48
   See Liberty Plan [Liberty Doc. No. 609, Ex. A] at 11 (providing that “‘Oak River’ means Oak River Asset
Management, an Investment Entity of the Debtor”).
49
   Id. at 9.
50
   Adv. No. 2:16-ap-01337-ER.
51
   See Findings of Fact and Conclusions of Law Regarding Motion by the Official Committee of Unsecured
Creditors for Summary Adjudication of Defendants’ Liability for Breach of Fiduciary Duties and Accounting [Doc.
No. 57, Adv. No. 2:16-ap-01337-ER] (the “Jan. 25 Findings”).
52
   The Jan. 25 Findings use the same definition of “Investment Entity” as the Liberty Plan—that is, an “Investment
Entity” is a “single purpose limited liability entit[y] set up to acquire assets, each of which would be capitalized by
funds provided by Liberty.” Jan. 25 Findings at ¶II.17.
53
   Jan. 25 Findings at ¶II.16.
54
   See Jan. 25 Findings at ¶¶1 and 7.
55
   See Renewed Emergency Motion for Turnover of Property of the Estate and Books and Records Relating to
Property of the Estate [Liberty Doc. No. 116].
56
   See Transcript of Evidentiary Hearing Conducted on June 22, 2016 at 85–87 [Liberty Doc. No. 152] (testimony of
Samantha Galapin that Ms. Gao supervised the shredding of documents).
Case 2:16-bk-13575-ER            Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                         Desc
                                  Main Document Page 10 of 16


    Liberty’s books and records that were not destroyed were ultimately turned over to Mr.
Perkins and the Liberty Committee. The remaining books and records were insufficient to permit
the compilation of “even a rudimentary overview of [Liberty’s] financial operations.”57 Even
attempts by the Liberty Committee to obtain records from third parties did not produce “a
coherent or consistent set of underlying records on which [Liberty] based its business.”58
    Certain public filings pertaining to Oak River remain available. The Limited Liability
Company Articles of Organization (the “Articles of Organization”) for Oak River’s predecessor-
in-interest, JPM 6 Unity Project LLC (“JPM 6”), were filed with the California Secretary of State
(the “Secretary of State”) on April 30, 2010.59 The Articles of Organization specified that JPM 6
would be managed by more than one manager.60 On August 13, 2010, Mr. Kirk filed a Limited
Liability Company Certificate of Amendment (the “Certificate of Amendment”) with the
Secretary of State, changing the name of JPM 6 to Oak River Asset Management LLC. 61 The
Certificate of Amendment stated that Oak River would be managed by one manager, and
designated that manager as Mr. Kirk.62
    On April 25, 2014, Oak River filed a Statement of Information with the California Secretary
of State, which stated that Hanna Cosman was the manager of Oak River.63 As the Court found
in the Kirk/Gao Adversary Proceeding, Hanna Cosman (aka Helena Hanna Cosman) had
signature authority to transfer Liberty funds with respect to certain bank accounts.64 On March
12, 2015, Oak River filed an additional Statement of Information with the California Secretary of
State, which stated that Mr. Kirk was the manager of Oak River.65 On December 7, 2016, Ms.
Gao filed a Certificate of Cancellation with the California Secretary of State for Oak River,
which stated that all the members of Oak River had voted to dissolve the entity.66

C. Movants are Judicially Estopped from Contending that Liberty Was Not Affiliated with
Oak River at the Time the Purchase and Sale Agreements Were Executed
    Under the doctrine of judicial estoppel, “where a party assumes a certain position in a legal
proceeding, and succeeds in maintaining that position, he may not thereafter, simply because his
interests have changed, assume a contrary position, especially if it be to the prejudice of the party
who has acquiesced in the position formerly taken by him.” New Hampshire v. Maine, 532 U.S.
742, 749 (2001). “[T]he circumstances under which judicial estoppel may appropriately be
invoked are probably not reducible to any general formulation of principle.” Id. at 750. The
doctrine typically applies if the following three factors are satisfied: (1) a party’s later position is
clearly inconsistent with its earlier position; (2) that party has succeeded in persuading the Court
to adopt its earlier position; and (3) allowing the party to prevail in its later inconsistent position
would impose an unfair detriment on the opposing party absent estoppel. Id. 750–51.

57
   See First Amended Disclosure Statement in Support of Chapter 11 Plan of Liquidation Dated January 31, 2018
Proposed by Official Unsecured Creditors’ Committee for Liberty Asset Management Corporation [Liberty Doc.
No. 609] at ¶V.A.
58
   Id.
59
   See Declaration of David S. Henshaw in Support of Response to Objection to Claim [Oak River Doc. No. 162]
(the “Henshaw Decl.”) at ¶5 and Ex. A.
60
   Id. at Ex. A.
61
   Id. at Ex. B.
62
   Id.
63
   Id. at Ex. C.
64
   See Jan. 25 Findings at ¶5.
65
   Id. at Ex. D.
66
   Id. at ¶9 and Ex. E.
Case 2:16-bk-13575-ER        Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                 Desc
                              Main Document Page 11 of 16


    For purposes of applying estoppel, the Court imputes the prepetition actions of Liberty to the
Plan Administrator. This is appropriate because under the Liberty Plan, the Plan Administrator is
the successor-in-interest to Liberty.67
    As discussed, the Plan Administrator and Oak River have both taken the position that Liberty
holds a 100% equity interest in Oak River. By confirming the Liberty Plan, the Court has
adopted this position. Movants’ position that Liberty held a 100% ownership interest in Oak
River as of the date of confirmation of the Liberty Plan is clearly inconsistent with Movants’
position that Liberty did not own and was not affiliated with Oak River at the time the Purchase
and Sale Agreements were executed.
    The Plan Administrator and Oak River attempt to avoid the consequences of the position they
have taken by asserting that confirmation of the Liberty Plan established only that Liberty
beneficially owned Oak River; that beneficial ownership is not the same as legal ownership; and
that as a result, Oak River was not an “affiliate” of Liberty at the time the relevant transactions
occurred. The distinction that Movants attempt to make is unavailing. The Court confirmed the
Liberty Plan, and in doing so accepted that Liberty beneficially owned Oak River, after having
found that Oak River, like Liberty’s other Investment Entities, was used by Liberty as a vehicle
to facilitate its business objectives. The finding that Liberty controlled and directed Oak River’s
management was a prerequisite to the finding that Liberty beneficially owned Oak River. As
further discussed in Section II.D., below, an “affiliate” relationship exists where one corporation
controls another. That is, the same facts that establish Liberty’s beneficial ownership of Oak
River also establish that Liberty is an affiliate of Oak River.
    Movants further attempt to distinguish their position by emphasizing that although they have
asserted that Liberty beneficially owned Oak River as of the date of confirmation of the Liberty
Plan in 2018, they have never asserted that Liberty owned or was affiliated with Oak River when
the relevant transactions took place in October 2012, November 2012, and February 2013. This
manufactured distinction is not sufficient to permit Movants to escape the application of judicial
estoppel. Movants have persuaded the Court that Liberty beneficially owned Oak River as of the
petition date, based upon Liberty’s use of Oak River as an Investment Entity created to acquire
and hold properties on Liberty’s behalf. It defies logic for Movants to then assert that at the time
of the transactions pertaining to the Furlong Property, Oak River was not beneficially owned by
Liberty—but then at some unspecified future time became beneficially owned by Liberty based
upon the same transactions.
    Allowing Movants to contest that Liberty owned and was affiliated with Oak River at the
time of execution of the Purchase and Sale Agreements would impose an unfair detriment upon
the Claimants. Were Movants not estopped from asserting this inconsistent position, the
distribution to Claimants would be markedly reduced. At the same time, the Plan Administrator
would unfairly benefit by obtaining a greater distribution from Oak River’s estate.
    Application of judicial estoppel is especially appropriate given the destruction of the
evidence that would likely have enabled Claimants to more easily show the affiliate relationship
between Liberty and Oak River. As noted, for purposes of applying judicial estoppel, the Court
imputes Liberty’s actions to the Plan Administrator. It would be inequitable to permit the Plan
Administrator to benefit from Liberty’s destruction of records. It would similarly be inequitable
to allow Oak River to benefit from the destruction of records by escaping liability for the full
amounts of the claims against it.


67
     Liberty Plan at 24.
Case 2:16-bk-13575-ER             Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                           Desc
                                   Main Document Page 12 of 16



D. Even Absent the Application of Judicial Estoppel, the Evidence Shows that Oak River
Was an Affiliate of Liberty at the Time the Purchase and Sale Agreements Were Executed
    The result would not change even if the Court declined to judicially estop Movants from
contesting Oak River’s status as an affiliate of Liberty at the time the Purchase and Sale
Agreements were executed. As set forth below, the evidence shows that Oak River was an
affiliate of Liberty at the time of the transactions.
    Consistent with choice of law provisions contained within each Purchase and Sale
Agreement,68 the Court construes the Agreements in accordance with California law. Cal. Corp.
Code §150 provides:

        A corporation is an “affiliate” of, or a corporation is “affiliated” with, another specified
        corporation if it directly, or indirectly through one or more intermediaries, controls, is
        controlled by or is under common control with the other specified corporation.

“Control typically involves authority to direct the management of an entity.” Otay Land Co.,
LLC v. U.E. Ltd., L.P., 15 Cal. App. 5th 806, 857, 225 Cal. Rptr. 3d 119, 160 (Ct. App. 2017),
reh'g denied (Oct. 13, 2017), review denied (Dec. 13, 2017).
     As set forth above, AHA executed the AHA Purchase and Sale Agreement on November 27,
2012; the Lee Investors executed the Lee Purchase and Sale Agreement on February 25, 2013;
and YCJS executed the YCJS Purchase and Sale Agreement in October 2012. The Court finds
that at the time each Purchase and Sale Agreement was executed, Oak River was managed and
controlled by Liberty and was therefore an “affiliate” of Liberty within the meaning of Cal.
Corp. Code §150.
     As a result of the destruction of records overseen by Ms. Gao, there is limited documentation
evidencing the business relationship between Liberty and Oak River. The documentary evidence
that does remain indicates the existence of an affiliate relationship. As the Court found in the
Kirk/Gao Adversary Proceeding, “[a]t all times since its formation, Benjamin Kirk was Liberty’s
President, CEO, CFO, and sole shareholder.”69 At the time each Purchase and Sale Agreement
was executed, Mr. Kirk was Oak River’s manager, according to the Statement of Information on
file with the Secretary of State.
     Mr. Kirk’s status as Oak River’s manager is strong evidence that Liberty controlled and
directed the management of Oak River. As discussed at length in the Memorandum of Decision
Finding that Plaintiff is Entitled to Judgment Against Defendants in the Amount of
$74,140,695.29 (the “Memorandum of Decision”) issued in the Kirk/Gao Adversary Proceeding,
Liberty disregarded corporate formalities in the operation of its business. Liberty formed
Investment Entities “to acquire and hold assets, including real properties, for the benefit of
Liberty and/or its investors.”70 (For purposes of this discussion, “Investment Entity” means “a
single purpose limited liability entity set up to acquire assets, which was capitalized with funds


68
   Each Purchase and Sale Agreement contains the following choice of law provision: “The validity, interpretation,
and performance of this Agreement shall be governed and construed and interpreted in accordance with the laws of
the State of California.” See Chang Decl. at Ex. A, ¶13.1 (AHA Purchase and Sale Agreement); Lee Decl. at Ex. A,
¶13.1 (Lee Purchase and Sale Agreement); and Wang Decl. at Ex. A, ¶13.1 (YCJS Purchase and Sale Agreement).
69
   Memorandum of Decision Finding that Plaintiff is Entitled to Judgment Against Defendants in the Amount of
$74,140,695.29 [Doc. No. 141, Case No. 2:16-ap-01337-ER] (the “Memorandum of Decision”) at 3.
70
   Id. at 3.
Case 2:16-bk-13575-ER            Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                         Desc
                                  Main Document Page 13 of 16


provided by” Liberty.71) Although the Investment Entities were crucial to Liberty’s business of
acquiring properties, Liberty ignored corporate formalities when using the Investment Entities to
facilitate business objectives. For example, as the Court found in the Kirk/Gao Adversary
Proceeding, membership interests in nine of Liberty’s other affiliated Investment Entities were
vested in Ms. Gao’s name, even though such entities were created in furtherance of Liberty’s
business interests and even though all property held by such entities was owned by Liberty. 72
Therefore, contrary to the Plan Administrator’s argument, the fact that it was Mr. Kirk, not
Liberty, that was designated as a manager of Oak River on filings with the Secretary of State
does not suggest that Liberty was not affiliated with Oak River.
    The timing and structure of transactions pertaining to the Furlong Property show that Liberty
used Oak River to further its business objectives in the same way at it used its other affiliated
Investment Entities. As with its other Investment Entities, Liberty used Oak River to hold
assets—in this case, the Furlong Property—for the benefit of its investors (the Claimants).
Again, the absence of corporate formalities does not undermine Oak River’s status as an affiliate
with Liberty. Quite the opposite; that Liberty’s relationship with Oak River bore all the
hallmarks of its relationship with other Investment Entities that Liberty controlled—including a
disregard of corporate formalities—further solidifies the case that Liberty controlled and directed
the management of Oak River.

E. Movants are Estopped from Relying Upon the Statute of Frauds to Prevent Claimants
from Recovering Against Oak River
   The Statute of Frauds, codified at Cal. Civ. Code §1624, provides in relevant part:

        (a) The following contracts are invalid, unless they, or some note or memorandum
        thereof, are in writing and subscribed by the party to be charged or by the party’s agent:
        …
                (3) An agreement for the leasing for a longer period than one year, or for the sale
                of real property, or of an interest therein; such an agreement, if made by an agent
                of the party sought to be charged, is invalid, unless the authority of the agent is in
                writing, subscribed by the party sought to be charged.

Cal. Civ. Code §1624(a)(3).73
    As to Oak River, the Purchase and Sale Agreements fall within the Statute of Frauds. The
Agreements involve the sale of real property and are not signed by Oak River. If any signed
writing evidencing Oak River’s authority to act as an agent for Liberty in the acquisition of the
Furlong Property ever existed, it has been destroyed.
    In Kipperman v. Dixson (In re Diego's Inc.), 88 F.3d 775, 778–79 (9th Cir. 1996), the court
estopped a purchaser from relying upon the Statute of Frauds to avoid performing under his
agreement to purchase property from the bankruptcy estate. The Diego court noted that under
California law, “[t]he doctrine of estoppel to assert the statute of frauds applies where
unconscionable injury would result from denying enforcement of the oral contract after one party
has been induced by the other seriously to change his position in reliance on the contract....”

71
   Liberty Plan at 9.
72
   See Memorandum of Decision at 3–4.
73
   The Statute of Frauds was amended in 2015; however, no changes were made to the provisions quoted herein. The
quoted language was in effect as of the date of the execution of the Purchase and Sale Agreements.
Case 2:16-bk-13575-ER        Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                 Desc
                              Main Document Page 14 of 16


Diego, 83 F.3d at 778 (citing Isaac v. A & B Loan Co., 201 Cal.App.3d 307, 313, 247 Cal.Rptr.
104 (1988)). The court reasoned that the bankruptcy trustee had “seriously changed his position
to his detriment by relying on the oral contract” with the purchaser by turning down other
purchaser offers. Id.
    The Plan Administrator and Oak River are estopped from relying upon the Statute of Frauds
to defeat Claimants’ ability to recover against Oak River’s estate. As discussed above, for
purposes of applying the doctrine of estoppel, the Court imputes Liberty’s actions to the Plan
Administrator, because the Plan Administrator is the successor-in-interest to Liberty under the
Liberty Plan.74
    Claimants invested substantial funds after executing the Purchase and Sale Agreements. In so
investing, Claimants relied, to their detriment, upon Liberty’s representation that either Liberty
or one of its subsidiaries or affiliates would acquire the Furlong Property on their behalf. It
would be highly inequitable to permit the Plan Administrator and Oak River to benefit from
Liberty’s destruction of the records that would make it easier for the Claimants to establish
Liberty’s affiliate relationship with Oak River. In addition, the concern normally animating
application of the Statute of Frauds—insuring that only legitimate transactions are enforced—are
minimized here, because certain signed writings (the Purchase and Sale Agreements) remain
extant. Movants are estopped from relying upon the Statute of Frauds to defeat Claimants’ ability
to recover Oak River’s estate.

F. Movants’ Remaining Arguments Lack Merit
    Movants make much of the fact that Oak River was not a “named party” to any of the
Purchase and Sale Agreements. This distinction is immaterial. A contract may use shorthand to
define key terms, provided that the definitions are clearly ascertainable. As discussed, Oak River
was an affiliate of Liberty at all relevant times.
    A contract enforceable against multiple corporate entities, where those entities conduct
business as part of a larger economic enterprise, is not unusual. Many corporations conduct
business in this manner, as it allows them to obtain tax and regulatory advantages. Corporations
that so conduct business can, and frequently do, enter into contracts that are enforceable against
each specific corporate entity within the larger economic enterprise. It is permissible for such a
contract to incorporate the subsidiary entities through shorthand language similar to that used in
the instant contracts. Such shorthand is often a necessity—large enterprises often conduct
businesses through hundreds of subsidiaries; listing the name of each subsidiary would make a
contract unwieldy. It is worth emphasizing that although Liberty used affiliated entities for
fraudulent ends, there is nothing per se illegitimate about either a corporation’s use of
subsidiaries to conduct business, or the use of contracts containing shorthand language
incorporating multiple subsidiaries by reference.
    Because each Purchase and Sale Agreement is, by its terms, enforceable against Oak River,
Claimants are entitled to receive a distribution from Oak River’s estate. There is no dispute that
Oak River held title to the Furlong Property but failed to transfer such title to the Claimants, as
required by the Purchase and Sale Agreements. Therefore, Claimants are entitled to recover from
Oak River for breach of contract. It is not necessary for the Court to consider whether Claimants
might also be entitled to recover against Oak River under any of the other theories asserted.
    Movants contend that allowing Claimants to recover against the Oak River estate would
enable Claimants to receive a greater distribution, to the detriment of other investors who were
74
     Liberty Plan at 24.
Case 2:16-bk-13575-ER         Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32                 Desc
                               Main Document Page 15 of 16


also defrauded by Liberty. This argument overlooks the fact that Claimants have identified
contracts giving rise to a right to be paid from Oak River’s estate. The practical effect of
acknowledging Claimants’ contractual rights will be a reduction in the distribution to other
victims of Liberty’s fraudulent activities. However, there is nothing nefarious about this result, as
Movants imply. Oak River’s estate has not been substantively consolidated with Liberty’s estate.
Unless and until it is shown that the substantive consolidation of both estates is an appropriate
remedy, the simple reality is that the recoveries obtained by creditors of Oak River’s estate will
vary from the recoveries obtained by creditors of Liberty’s estate.

G. Claimants Are Not Entitled to Interest
    Claimants assert that they are entitled to 10% interest on the amounts they invested.
Claimants assert that they are entitled to prejudgment interest pursuant to Cal. Civ. Code §3288,
which provides: “In an action for the breach of an obligation not arising from contract, and in
every case of oppression, fraud, or malice, interest may be given, in the discretion of the jury.”
    The Court declines to award the prejudgment interest sought by the Claimants. Cal. Civ.
Code §3288 applies to actions “for the breach of an obligation not arising from contract ….”
(emphasis added). The statute does not apply to the instant claims, which arise from a contractual
breach. See, e.g., Segura v. McBride, 5 Cal. App. 4th 1028, 1040, 7 Cal. Rptr. 2d 436, 444 (1992)
(“Section 3288 provides for prejudgment interest in actions other than contract …. Segura’s
claim was for unliquidated damages on an action other than contract and, thus, comes within the
purview of section 3288.”).
    Even if Cal. Civ. Code §3288 did apply, the Court would not exercise is discretion to award
prejudgment interest. Awarding prejudgment interest would substantially increase Claimants’
claims, thereby reducing the distribution from Oak River’s estate to Liberty’s estate. The effect
would be to further reduce the recovery to Liberty’s other creditors, who were also a victim of its
fraudulent business practices.
    Therefore, the portion of the claims based upon prejudgment interest is disallowed. Each
claim shall be limited to the amount initial invested in connection with the Purchase and Sale
Agreements.

III. Conclusion
    Based upon the foregoing, the Court finds that AHA holds a general unsecured claim in the
amount of $720,000; that YCJS holds a general unsecured claim in the amount of $900,000; and
that the Lee Investors hold a general unsecured claim in the amount of $900,000.
    Claimants have filed identical claims against the Liberty and Oak River estates. Claimants
seek payment from the Liberty estate only to the extent that funds in the Oak River estate will be
insufficient to pay their claims in full. As discussed, each Purchase and Sale Agreement was
entered into by “Liberty Asset Management Corporation and its respective parent or subsidiary
companies and affiliates ….” Therefore, the Purchase and Sale Agreements are enforceable
against both the Oak River estate and the Liberty estate. The Court finds that to the extent the
Oak River estate does not contain funds sufficient to pay Claimants’ claims in full, Claimants are
entitled to assert a claim for the remaining unpaid amounts against Liberty’s estate.
    The Court will enter orders consistent with this Memorandum of Decision.
Case 2:16-bk-13575-ER       Doc 876 Filed 01/07/19 Entered 01/07/19 14:25:32   Desc
                             Main Document Page 16 of 16


                                          ###




    Date: January 7, 2019
